EXHIBIT “A”
EXHIBIT “B”
EXHIBIT “C”
New lawsuit filed against Sheriff's Office ICE detainer policy | News | azdailysun.com      Page 1 of 6




   BREAKING    Trump announces deal to temporarily reopen government, end longest shutdo…




https://azdailysun.com/news/new-lawsuit-filed-against-sheriff-s-office-ice-detainer-policy/... 1/25/2019
New lawsuit filed against Sheriff's Office ICE detainer policy | News | azdailysun.com              Page 2 of 6



  https://azdailysun.com/news/new-lawsuit-filed-against-sheriff-s-office-ice-detainer-
  policy/article_eb07c4d2-5d45-5d44-8be4-768fec60841c.html

  New lawsuit filed against Sheriff's Office ICE
  detainer policy
  SCOTT BUFFON Sun Staff Reporter Jan 17, 2019




  Coconino County Sheriff Jim Driscoll speaks during a community forum in 2017. Driscoll has defended his
  office's compliance with federal requests to detain inmates suspected of being undocumented for an
  additional 48 hours beyond their release date. A lawsuit has been filed challenging the constitutionality of
  that jail policy. 
  Taylor Mahoney, Arizona Daily Sun



    TRY 1 MONTH FOR 99¢




  Jose Montelongo-Morales was detained in the Coconino County Detention
  Facility after he did not make a court-ordered payment for being found guilty of
  driving under the influence in 2015.



https://azdailysun.com/news/new-lawsuit-filed-against-sheriff-s-office-ice-detainer-policy/... 1/25/2019
New lawsuit filed against Sheriff's Office ICE detainer policy | News | azdailysun.com      Page 3 of 6



  But a new class-action lawsuit filed last week alleges that Montelongo-Morales
  is being “unlawfully” held on an ICE detainer due to his suspected status as an
  undocumented immigrant.

  This is the second lawsuit in the past two years filed against the Coconino
  County Sheriff’s Office for their longstanding policy on ICE detainers, where
  the Sheriff’s Office detains a person suspected of being undocumented for 48
  hours to allow the United States Immigration and Customs Enforcement, or
  ICE, to pick them up.




  Coconino County Sheriff Jim Driscoll said he had not yet retrieved notice of the
  document when asked on Tuesday afternoon. Driscoll is named in the lawsuit
  with jail commander Matt Figueroa.

  Some groups in the county have pushed their view in courts to Flagstaff City
  Council that these ICE detainers are illegal. Last year, a federal judge dismissed
  a case filed against the Sheriff’s Office policy, leaving it intact.

  But Lee Phillips, a local lawyer representing Montelongo-Morales who has
  lived in Flagstaff since he was about 7 years old, explains that this lawsuit is
  looking at the same issue from a different angle. Phillips explained that their




https://azdailysun.com/news/new-lawsuit-filed-against-sheriff-s-office-ice-detainer-policy/... 1/25/2019
New lawsuit filed against Sheriff's Office ICE detainer policy | News | azdailysun.com      Page 4 of 6



  new lawsuit alleges that Driscoll exceeded his authority under state law, while
  last year’s suit focused on the violation of a person’s civil rights under the
  federal constitution.


  The lawsuit alleges that the current policy does not require a judicial warrant or
  probable cause to detain a subject beyond their original charges.

  “Requests made by immigration officials do not confer state or local law
  enforcement officers with any authority to arrest, detain or prolong the
  detention of individuals of civil immigration violations,” according to
  Montelongo-Morales’ lawsuit.




  Phillips alleges that the policy asks officers to determine reasonable suspicion if
  an inmate in the detention facility is unlawfully present in the country. This
  includes having officers ask questions about an inmate’s social security, foreign
  identification and difficulty speaking English.

  “You can’t keep someone in jail because you have a personal view that you
  suspect they’re in the country unlawfully,” Phillips said. “If they want to
  change the law, I wouldn’t like that, but we wouldn’t be suing the sheriff if he
  had any legal authority to do what he’s doing.”




https://azdailysun.com/news/new-lawsuit-filed-against-sheriff-s-office-ice-detainer-policy/... 1/25/2019
New lawsuit filed against Sheriff's Office ICE detainer policy | News | azdailysun.com         Page 5 of 6



  The class-action lawsuit poses this legal question as a representative party for
  any detainee that is the subject of an ICE detainer or ICE administrative warrant
  sent to the defendants Driscoll or Figueroa.

  Driscoll said at the time of the first lawsuit that he would comply with whatever
  order a judge decided.

  MORE INFORMATION




      +5

    ICE protests in Flagstaff leave three protesters arrested



 ◾ Coconino County sheriff's policy on ICE holds survives initial round of federal court challenge




https://azdailysun.com/news/new-lawsuit-filed-against-sheriff-s-office-ice-detainer-policy/... 1/25/2019
New lawsuit filed against Sheriff's Office ICE detainer policy | News | azdailysun.com      Page 6 of 6




https://azdailysun.com/news/new-lawsuit-filed-against-sheriff-s-office-ice-detainer-policy/... 1/25/2019
EXHIBIT “D”
EXHIBIT “E”
EXHIBIT “F”
 1   Michele Molinario, Bar #020594
     John T. Masterson, Bar #007447
 2   Derek R. Graffious, Bar #033486
     Justin M. Ackerman, Bar #030726
 3   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 4   Phoenix, Arizona 85004
     Telephone: (602) 263-1746
 5   Fax: (602) 200-7831
     mmolinario@jshfirm.com
 6   jmasterson@jshfirm.com
     dgraffious@jshfirm.com
 7   jackerman@jshfirm.com
     minuteentries@jshfirm.com
 8
     Attorneys for Defendants Sheriff James
 9   Driscoll and Commander Matt Figueroa
10
                             SUPERIOR COURT OF THE STATE OF ARIZONA
11
                                          COUNTY OF COCONINO
12
     JOSE MONTELONGO-MORALES, as an                         NO. S0300-CV201900012
13   individual, and on behalf of all others similarly
     situated,                                              DEFENDANTS’ NOTICE OF
14                                                          REMOVAL TO UNITED STATES
                                               Plaintiff,   DISTRICT COURT
15
                       v.                                   (Assigned to the Honorable Cathleen Brown
16                                                          Nichols)
     JAMES DRISCOLL, Coconino County
17   Sheriff; MATT FIGUEROA, Jail Commander
     of the Coconino County Jail, all in their
18   official capacities,
19                                          Defendants.
20
                 TO:   Clerk of Court
21                     Superior Court of Arizona – Coconino County
22               Please take notice that Respondents James Driscoll and Matt Figueroa, on April 2, 2018,
23   have filed a Notice of Removal to the United States District Court, for the District of Arizona.
24   A copy of said Notice of Removal (exclusive of exhibits), electronically filed with the United
25   States District Court, District of Arizona, is attached hereto as Exhibit “A”.


     7318290.1
 1               Please also take notice that Defendants filed their Response in Opposition to Plaintiff’s
 2   Application for Class Certification, with the United States District Court, simultaneously with
 3   the subject Notice of Removal on , and that the filing of the Notice of Removal divests this
 4   Court of all jurisdiction, including the power to rule on Plaintiff’s request for a injunctive relief
 5   or class certification.
 6               Pursuant to 28 U.S.C. §1446(d), the filing of a Notice of Removal and service of this
 7   pleading on the Court and opposing counsel divests the Court of all jurisdiction to continue any
 8   matter in this case, including ruling on Plaintiff’s request for a temporary restraining order. 28
 9   U.S.C § 1446(d) (“Notice to adverse parties and State court.--Promptly after the filing of such
10   notice of removal of a civil action the defendant or defendants shall give written notice thereof
11   to all adverse parties and shall file a copy of the notice with the clerk of such State court, which
12   shall effect the removal and the State court shall proceed no further unless and until the case
13   is remanded.”) (Emphasis added). In Adair Pipeline Co. v Pipeliners Local Union, 325 F2d 206
14   (5th Cir. 1963), the 5th Circuit Court of Appeals, in a per curiam opinion, stated that it agreed
15   with, approved the opinion of, and affirmed the judgment of the district judge in Adair Pipeline
16   Co. v Pipeliners Local Union, 203 F Supp 434, 437 (S.D. Tex 1962), wherein the District Court
17   found that a temporary injunction and final judgment issued by a state judge in a state case, in
18   which plaintiff was seeking damages and an injunction against picketing, boycotting, and other
19   alleged acts being performed by the defendants against the plaintiff company, were void where
20   the temporary injunction and final judgment were issued by the state judge after the defendants'
21   petition for removal was filed in the federal court and a copy thereof was hand-delivered both to
22   the state court judge and to opposing counsel by the attorney for the defendants. See also Styers
23   v. Pico, Inc., 236 Ga. 258, 259, 223 S.E.2d 656, 657 (1976 ) (“There is substantial case
24   precedent that removal to a federal court pursuant to 28 U.S.C.A. § 1446 halts all further
25   proceedings in the state court, which thereupon loses jurisdiction unless and until the case is
26


     7318290.1                                           2
 1   remanded.”)1; Case Indus. Supply Co., Inc. v. Truck Drivers & Helpers Local 317, 43 A.D.2d
 2   1012, 1012, 352 N.Y.S.2d 314, 315 (1974) (“Before Special Term granted the preliminary
 3   injunction the appellants moved for removal of the matter to Federal court and complied with
 4   the requirements of 28 U.S.C. s 1441 et seq. to effectuate that removal. Accordingly, Special
 5   Term was without jurisdiction in the matter and its preliminary injunction is void and the order
 6   granting it is reversed.”).
 7               Accordingly, Defendants note that any hearing currently set regarding Plaintiff’s Request
 8   for injunctive relief or class certification must be vacated, and that this matter is removed to the
 9   United States District Court, District of Arizona, pursuant to 28 U.S.C. §§ 1331, 1441, 1446.
10                     DATED this 25th day of January 2019.
11                                                  JONES, SKELTON & HOCHULI, P.L.C.
12
13                                                  By /s/ Michele Molinario
                                                      Michele Molinario
14                                                    John T. Masterson
                                                      Derek R. Graffious
15                                                    Justin M. Ackerman
                                                      40 North Central Avenue, Suite 2700
16                                                    Phoenix, Arizona 85004
                                                      Attorneys for Defendants Sheriff James Driscoll
17                                                    and Commander Matt Figueroa
18
19
20
21
22
23
24
25               1
               Citing Kern v. Huidekoper, 103 U.S. 485, 26 L.Ed. 354 (1881);Chesimard v. Kuhlthau,
     370 F.Supp. 473 (D.C.N.J.1974); Sands v. Geller, 321 F.Supp. 558, 559 (S.D.N.Y.1971); Fossey
26   v. State, 254 Ind. 173, 258 N.E.2d 616 (1970); State ex rel. Gremillion v. NAACP, 90 So.2d 884
     (La.App.1956); Hopson v. North American Insurance Co., 71 Idaho 461, 233 P.2d 799 (1951).

     7318290.1                                           3
 1   ORIGINAL of the foregoing electronically filed via
     TurboCourt this 25th day of January 2019.
 2
     COPY of the foregoing mailed
 3   this 25th day of January 2019, to:
 4   Lee Phillips
     Robert S. Malone
 5   Law Office of Lee Phillips, P.C.
     209 N. Elden St.
 6   Flagstaff, AZ 86001
     Attorneys for Plaintiff
 7
     Kathleen E. Brody
 8   William B. Peard
     ACLU Foundation of Arizona
 9   3707 North 7th Street, Suite 235
     Phoenix, AZ 8501
10   Attorneys for Plaintiff
11
      /s/ Cindy Castro
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


     7318290.1                                     4
